Case: 21-50717     Document: 00516400571          Page: 1    Date Filed: 07/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 20, 2022
                                   No. 21-50717                        Lyle W. Cayce
                                                                            Clerk

   Estate of Chuck Pruitt,

                                                             Plaintiff—Appellee,

                                       versus

   Asphalt Zipper, Incorporated,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:18-CV-324


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Chuck Pruitt was severely injured when a piece of construction
   equipment designed and manufactured by Asphalt Zipper fell on his leg. So,
   he sued Asphalt Zipper. Prior to trial, Asphalt Zipper designated the Falls
   County Road and Bridge Department as a responsible third party pursuant to
   Texas’ proportionate responsibility statute. Mr. Pruitt did not timely object


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50717      Document: 00516400571           Page: 2     Date Filed: 07/20/2022




                                     No. 21-50717


   to Asphalt Zipper’s designation of the Falls County Department as an RTP,
   but after the first day of trial, he objected to its submission to the jury. After
   hearing arguments from both parties at the charge conference, the district
   court granted Mr. Pruitt’s motion and excluded the Falls County Road and
   Bridge Department from the jury instructions.
          The jury returned a verdict for Mr. Pruitt. The district court entered
   judgment on the verdict and denied Asphalt Zipper’s post-trial motions for
   judgment as a matter of law and for a new trial. Asphalt Zipper timely
   appealed. We AFFIRM.
                                          I.
          In this personal injury suit, a component water supply system
   manufactured by Asphalt Zipper fell on Chuck Pruitt’s leg, causing him
   significant injuries. At the time of his injury, Mr. Pruitt was employed by,
   and on the job for, the Falls County Road and Bridge Department (Falls
   County Department)—a division of Falls County, Texas.
          Shortly after the accident, Mr. Pruitt sued Asphalt Zipper in federal
   district court, alleging design defect, marketing defect, and negligence
   claims. More than sixty days prior to trial, Asphalt Zipper filed a motion for
   leave to designate the Falls County Department as a responsible third party
   (RTP). Mr. Pruitt did not oppose the motion or object to it within fifteen
   days based on an agreement with Asphalt Zipper that, in the event he decided
   to later challenge the RTP designation by way of a motion for summary
   judgment, Asphalt Zipper would not raise the scheduling order deadline as a
   procedural defense.
          Prior to trial, Mr. Pruitt filed a motion for leave to strike Asphalt
   Zipper’s designation of the Falls County Department as an RTP. Mr. Pruitt
   moved to strike on the ground that Asphalt Zipper “wholly failed to provide
   sufficient evidence [that] Falls County [Department] in any way caused or




                                           2
Case: 21-50717      Document: 00516400571          Page: 3   Date Filed: 07/20/2022




                                    No. 21-50717


   contributed to the cause of the subject incident.” The court did not rule on
   the motion but instead carried the issue over to trial and allowed Asphalt
   Zipper to present evidence in support of the designation.
          The case proceeded to a three-day jury trial. Following the first day
   of trial, Mr. Pruitt filed an objection to the submission of the Falls County
   Department as an RTP. In it, Mr. Pruitt made four arguments against
   Asphalt Zipper’s RTP designation. First, he argued that the Falls County
   Department was not a proper RTP because it is not a designable entity under
   the applicable statute. Second, he argued that Asphalt Zipper designated the
   Falls County Department too late.
          His third and fourth arguments are related. In general, he maintained
   that even to the extent that the Falls County Department is a designable
   entity, it could not be submitted as an RTP because Asphalt Zipper did not
   show that it breached any legal duty owed to Mr. Pruitt. Thus, Mr. Pruitt
   argued that there is no legal theory under which the Falls County Department
   could be held responsible for any of Mr. Pruitt’s injuries.
          At the charge conference, the district court addressed Mr. Pruitt’s
   objections and heard argument from both sides. The district court was
   concerned principally with determining whether Asphalt Zipper had made a
   proper RTP designation and whether there was evidence supporting its
   submission to the jury.
          Asphalt Zipper at first seemed to agree with Mr. Pruitt that the Falls
   County Department was the incorrect entity to designate.             It then
   backtracked, however, claiming that either the Falls County Department or
   Falls County would be a proper RTP designation. Asphalt Zipper concluded
   by re-urging its position that the Falls County Department is a designable
   entity, explaining that it sent subpoenas to the Falls County Department,
   which received them, responded with signatures, and never objected.




                                          3
Case: 21-50717      Document: 00516400571              Page: 4   Date Filed: 07/20/2022




                                        No. 21-50717


          After permitting Mr. Pruitt to re-urge the arguments in support of his
   objections, the district court determined that it would not submit the Falls
   County Department as an RTP in the jury charge. It did not explicitly state
   the basis for its decision. But it appears that the district court was left with
   the impression that Asphalt Zipper wasn’t even sure who the correct entity
   was.
          The claims that the district court submitted in the jury charge were
   Mr. Pruitt’s claims for design defect, marketing defect, and negligence in
   warning/instructing. The jury returned a $4,054,500 verdict for Mr. Pruitt,
   finding that there were defects in both the equipment’s design and
   warnings/instructions when it left Asphalt Zipper’s possession. The district
   court entered final judgment on the verdict and denied Asphalt Zipper’s
   motions for judgment as a matter of law and for a new trial. Asphalt Zipper
   timely appealed the district court’s order entering judgment on the verdict,
   as well as the district court’s order denying its motions for judgment as a
   matter of law and for a new trial.
                                            II.
                                            A.
          “We ‘review challenges to jury instructions for abuse of discretion
   and afford the trial court great latitude in the framing and structure of jury
   instructions.’” Matter of 3 Star Props., L.L.C., 6 F.4th 595, 609 (5th Cir.
   2021) (quoting Young v. Bd. of Supervisors, 927 F.3d 898, 904 (5th Cir. 2019)).
   “[T]he party challenging the instruction must demonstrate that the charge
   as a whole creates substantial and ineradicable doubt whether the jury has
   been properly guided in its deliberations.” Id. at 610.




                                             4
Case: 21-50717      Document: 00516400571           Page: 5    Date Filed: 07/20/2022




                                     No. 21-50717


                                          B.
          “[T]his court reviews de novo a district court’s denial of a motion for
   judgment as a matter of law, applying the same standard as the district
   court.” Goodner v. Hyundai Motor Co., 650 F.3d 1034, 1039 (5th Cir. 2011).
   “[W]hen a case is tried by a jury, a Rule 50[] motion is a challenge to the legal
   sufficiency of the evidence.” Foradori v. Harris, 523 F.3d 477, 485 (5th Cir.
   2008) (citing Int’l Ins. Co. v. RSR Corp., 426 F.3d 281, 296 (5th Cir. 2005)).
   “In resolving such challenges, we draw all reasonable inferences and resolve
   all credibility determinations in the light most favorable to the nonmoving
   party.” Id.
          “Our review of jury verdicts ‘is especially deferential.’” Orozco v.
   Plackis, 757 F.3d 445, 448 (5th Cir. 2014) (quoting Baisden v. I’m Ready
   Prods., Inc., 693 F.3d 491, 498–99 (5th Cir. 2012)). “[J]udgment as a matter
   of law should not be granted unless the facts and inferences point ‘so strongly
   and overwhelmingly in the movant’s favor that reasonable jurors could not
   reach a contrary conclusion.’” Flowers v. S. Reg’l Physician Servs. Inc., 247
   F.3d 229, 235 (5th Cir. 2001) (quoting Omnitech Int’l, Inc. v. Clorox Co., 11
   F.3d 1316, 1322 (5th Cir. 1994)). “[T]he court may not make credibility
   determinations or weigh the evidence, as those are jury functions.”
   Brennan’s Inc. v. Dickie Brennan & Co. Inc., 376 F.3d 356, 362 (5th Cir. 2004).
                                          C.
          “A new trial may be granted if the trial court finds that ‘the verdict is
   against the weight of evidence, the damages awarded are excessive, the trial
   was unfair, or prejudicial error was committed[.]’” Seidman v. Am. Airlines,
   Inc., 923 F.2d 1134, 1140 (5th Cir. 1991) (quoting Smith v. Transworld Drilling
   Co., 773 F.2d 610, 613 (5th Cir. 1985)). The court should not grant a motion
   for a new trial “unless the verdict is against the great weight, not merely the
   preponderance, of the evidence.” Id. (emphasis added).




                                          5
Case: 21-50717      Document: 00516400571            Page: 6    Date Filed: 07/20/2022




                                      No. 21-50717


          We review the denial of a motion for a new trial for abuse of discretion.
   Lincoln v. Case, 340 F.3d 283, 290 (5th Cir. 2003). “Where a jury verdict is
   at issue, ‘there is no . . . abuse of discretion unless there is a complete absence
   of evidence to support the verdict.’” Benson v. Tyson Foods, Inc., 889 F.3d
   233, 234 (5th Cir. 2018) (per curiam) (quoting Sam’s Style Shop v. Cosmos
   Broad. Corp., 694 F.2d 998, 1006 (5th Cir. 1982)).
                                          III.
          The primary question on appeal is whether the district court
   reversibly erred by not submitting the Falls County Department as an RTP
   in its jury instructions. The parties frame that question as comprising four
   main sub-issues. First, whether the Falls County Department is a designable
   entity. Second, whether Asphalt Zipper timely designated the Falls County
   Department as an RTP. Third, whether Mr. Pruitt waived any objections to
   the Falls County Department’s RTP designation by failing to timely object.
   And fourth, whether Asphalt Zipper presented sufficient evidence to support
   the Falls County Department’s submission in the jury charge. We need not
   resolve the first three issues because Asphalt Zipper did not present sufficient
   evidence to support the submission of the Falls County Department as an
   RTP. Thus, the district court did not reversibly err by excluding it.
          The secondary question on appeal is whether the district court
   reversibly erred by denying Asphalt Zipper’s post-trial motions for judgment
   as a matter of law and for a new trial. We conclude that it did not.
                                           A.
          Texas’ proportionate responsibility statute applies to most tort cases
   brought under Texas law and obligates the trier of fact to assign a percentage
   of responsibility to each claimant, defendant, settling person, and RTP with
   respect to each cause of action alleged. See Tex. Civ. Prac. & Rem.
   Code Ann. §§ 33.002(a), 33.003(a)(1)–(4). In general, and as relevant




                                           6
Case: 21-50717      Document: 00516400571           Page: 7   Date Filed: 07/20/2022




                                     No. 21-50717


   here, the trier of fact must submit a properly designated RTP to the jury
   unless there is insufficient evidence supporting the designated party’s
   responsibility in causing or contributing to cause the injuries alleged. See id.
   §§ 33.003(b), 33.004(f)–(l); In re Transit Mix Concrete & Materials Co., No.
   12-13-00364-CV, 2014 WL 1922724, at *3 (Tex. App.—Tyler May 14, 2014,
   no pet.) (mem. op.) (“A trial court may not submit a question to the jury
   regarding the conduct of ‘any person’ without sufficient evidence to support
   the submission.” (citation omitted)).
          Here, the district court did not abuse its discretion by excluding the
   Falls County Department from the jury charge because there was insufficient
   evidence concerning the Falls County Department’s alleged responsibility in
   causing or contributing to cause Mr. Pruitt’s injuries.
          Section 33.003(a) specifies how third-party responsibility arises: “by
   negligent act or omission, by any defective or unreasonably dangerous
   product, by other conduct or activity that violates an applicable legal
   standard, or by any combination of these.” See also In re Transit, 2014 WL
   1922724, at *3–4; De Leon v. Flavor & Fragrance Specialties, Inc., No. 6:12-
   CV-327, 2014 WL 12601029, at *2 (E.D. Tex. Sept. 15, 2014). It was
   therefore incumbent upon Asphalt Zipper to present sufficient evidence
   establishing that the Falls County Department committed a “negligent act or
   omission,” was responsible for a “defective or unreasonably dangerous
   product,” or engaged in conduct that “violate[d] an applicable legal
   standard.” This, Asphalt Zipper did not do.
          Asphalt Zipper points to five general categories of evidence that it
   claims supported the submission of the Falls County Department:
          (1) Evidence the [accused equipment] was in Falls County
              Department’s possession and control, and that the
              Department took control of [equipment] that was not
              defectively manufactured;



                                           7
Case: 21-50717         Document: 00516400571              Page: 8      Date Filed: 07/20/2022




                                          No. 21-50717


          (2) Evidence that the [accused equipment] was in an
              obviously damaged condition with non-vertical legs at the
              time of the accident while under Falls County
              Department’s possession and control and stored on its
              premises;
          (3) Evidence that the Falls County Department should have
              repaired the damaged [equipment], and repairing it would
              have avoided the accident that injured Pruitt;
          (4) Evidence of force being applied to [the accused
              equipment’s] leg mounting brackets which elongated
              holes in brackets and caused legs to not be vertical and
              system to be unstable; and
          (5) Evidence that this application of force on the [accused
              equipment] constituted misuse by Falls County
              Department.
          For each of these categories, Asphalt Zipper cites witness testimony
   generally purporting to show that the accused equipment left Asphalt
   Zipper’s possession in undamaged condition; was at all times within the Falls
   County Department’s possession and control; could have been improperly
   stored; and showed obvious signs of damage, which could have been caused
   by an external force improperly applied or by someone dragging it with the
   jack legs attached. 1
          But Mr. Pruitt cites other—and arguably more compelling—evidence
   showing that the equipment had not been altered in any way since its
   delivery; was at all times operated in a manner consistent with its intended
   use; was never dragged on the ground; and exhibited signs of damage
   consistent only with a design defect or use according to Asphalt Zipper’s
   instructions. Moreover, he cites witness testimony establishing that the Falls


          1
              For more information on the equipment’s design, see subsection III(B), infra.




                                                8
Case: 21-50717       Document: 00516400571           Page: 9   Date Filed: 07/20/2022




                                      No. 21-50717


   County Department was never warned of the potential harm that could result
   from damage to the equipment’s jack legs.
            Asphalt Zipper’s evidence, at best, breaks even with Mr. Pruitt’s
   evidence, which is insufficient to establish reversible error. In re Transit,
   2014 WL 1922724, at *3 (“A party has produced sufficient evidence to
   support submission of a question to the jury when it provides more than a
   scintilla of evidence. . . . [E]vidence of circumstances equally consistent with
   two facts does not rise above a scintilla of proof of either fact, and is thus no
   evidence of either.” (internal citations omitted)). And at worst, it amounts
   to mere speculation or conjecture. In any event, we are reviewing for abuse
   of discretion; the evidence does not create the impression that the district
   court’s exclusion of the Falls County Department from the jury charge
   affected the outcome of the case or improperly guided the jury’s
   deliberations. See Jowers v. Lincoln Elec. Co., 617 F.3d 346, 352 (5th Cir.
   2010).
                                          B.
            Asphalt Zipper also challenges the district court’s denial of its post-
   trial motions for judgment as a matter of law and for a new trial. It argues
   that the evidence was legally insufficient to support the jury’s liability and
   damages findings. We disagree.
            To prevail on a design defect claim, a plaintiff must establish the
   following elements: “(1) the product was defectively designed so as to render
   it unreasonably dangerous; (2) a safer alternative design existed; and (3) the
   defect was a producing cause of the injury for which the plaintiff seeks
   recovery.” Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 311 (Tex. 2009). The
   record is replete with evidence supporting each element.
            For example, Mr. Pruitt’s expert witness testified that there was no
   evidence that Asphalt Zipper adequately tested the equipment before selling




                                           9
Case: 21-50717     Document: 00516400571            Page: 10   Date Filed: 07/20/2022




                                     No. 21-50717


   it, nor was there evidence that it ever conducted a stress analysis, hazard
   analysis, or center of gravity analysis. He also testified about defects in the
   equipment’s storage system. The equipment is designed to be stored in an
   upright position on three jack legs, which connect to a mount via circular
   pins. Mr. Pruitt’s expert explained that, due to clearance between the
   circular pins and the hole they are designed to fit through, the pins have a
   tendency to abrade the hole and allow the jack legs to rotate, making the
   whole system unstable. With a mere four inches of forward lean, the system
   falls over.
          Mr. Pruitt also presented witnesses to testify as to the availability of a
   safer alternative design for the equipment. One of those witnesses testified
   that Asphalt Zipper could have adjusted the equipment’s center of gravity,
   as well as used square pins instead of circular pins. And, he testified, had
   Asphalt Zipper used square pins, there would have been virtually no way for
   the system to sway. Doing so would have been economically feasible, yet
   Asphalt Zipper did not consider any alternative designs for the pins.
          Finally, Mr. Pruitt presented testimony from an accident
   reconstruction expert establishing that the accident occurred due to “play”
   in the equipment system’s front jacks.
          Drawing all reasonable inferences and resolving all credibility
   determinations in Mr. Pruitt’s favor, sufficient evidence exists to support the
   jury’s design defect finding. At best, Asphalt Zipper’s evidence presents an
   alternative explanation for what caused Mr. Pruitt’s injuries that the jury was
   free to accept or reject. But it certainly does not preponderate so heavily in
   Asphalt Zipper’s favor that no reasonable jury could find for Mr. Pruitt.




                                          10
Case: 21-50717       Document: 00516400571             Page: 11       Date Filed: 07/20/2022




                                        No. 21-50717


   Accordingly, the district court did not err by denying Asphalt Zipper’s
   motion for judgment as a matter of law on Mr. Pruitt’s design defect claim. 2
           For substantially the same reasons as outlined above, there was not “a
   complete absence of evidence to support the verdict”; thus, the district court
   did not abuse its discretion by denying Asphalt Zipper’s motion for a new
   trial. Benson, 889 F.3d at 234 (quoting Sam’s Style Shop, 694 F.2d at 1006).
                                             IV.
           In sum, the district court did not err by excluding the Falls County
   Department from the jury charge. Nor did it err by denying Asphalt Zipper’s
   post-trial motions for judgment as a matter of law and for a new trial.
           The judgment is AFFIRMED.




           2
            Because the jury’s design defect finding supports its damages verdict, we do not
   reach the marketing defect claim.




                                              11